439 So. 2d 387 (1983)
STATE of Louisiana
v.
Henry WILLIAMS, Jr.
No. 83-K-1694.
Supreme Court of Louisiana.
October 7, 1983.
*388 Granted. The ruling of the Court of Appeal, 434 So. 2d 585, is reversed and the sentence imposed by the district judge is reinstated. R.S. 14:52 sets only a maximum fine, not a minimum. State v. Telsee, 425 So. 2d 1251 (La.1983), is not applicable. Increasing a lawful sentence chills the right to appeal.
CALOGERO and LEMMON, Justices, concurring.
When the defendant appeals the excessiveness of the sentence, the appellate court may not increase the severity of the sentence.